                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GINA DIFLA VIS,
                      Plaintiff                            CIVIL ACTION

               v.

CHOICE HOTELS INTERNATIONAL,
INC. et al.,                                               NO. 18-3914
               Defendants

                                            ORDER

       AND NOW, this 3rd day of February, 2020, upon consideration of Rama Construction

Co. ' s Motion for Summary Judgment (Doc. No. 40); Choice Hotels International, Inc. 's Motion

for Summary Judgment (Doc. No. 41), Choice Hotel's Statement of Undisputed Facts and Material

Facts (Doc. No. 43), Ms. DiFlavis' Motion to Certify a Conditional Class and Notice Under 29

U.S.C. § 216(b) (Doc. No. 44), the Responses in Opposition (Doc. Nos. 51-54), the Replies in

Support (Doc. Nos. 56-58), the parties ' supplementing briefing (Doc. Nos. 66-68), and oral

argument held on December 20, 2019, it is ORDERED for the reasons set forth in the

accompanying memorandum that:

   1. Rama Construction Co. 's Motion for Summary Judgment (Doc. No. 40) is DENIED;

   2. Choice Hotels International, Inc. 's Motion for Summary Judgment (Doc. No. 43) 1s

       GRANTED . The Court grants summary judgment in favor of Choice Hotels International,

       Inc. as to all of Ms. DiFlavis' claims; and

   3. Ms. DiFlavis' Motion for Conditional Certification (Doc. No. 44) is DENIED.

                                                             COURT:


                                                                   ~
                                                     UNITED STATES DISTRI CT JUDGE
